     Case 3:19-cv-01120-JAH-MSB Document 45 Filed 06/01/20 PageID.192 Page 1 of 2

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    ISMAEL ROMO, JR.,                                 Case No.: 19cv1120-JAH (MSB)
12                                     Plaintiff,
                                                        ORDER SETTING TELEPHONIC
13    v.                                                DISCOVERY CONFERENCE
14    COSTCO WHOLESALE CORPORATION,
15                                  Defendant.

16
17         Counsel for Defendant placed a call to chambers on June 1, 2020 and represented
18   that the parties would like to request a telephonic Discovery Conference with Judge
19   Berg. Based on the parties’ joint request, the Court ORDERS as follows:
20         1.    The Court SETS telephonic Discovery Conference on June 2, 2020, at 4:00
21   p.m. Counsel for Defendant is to arrange the joint call to chambers at (619) 557-6632.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    1
                                                                                19cv1120-JAH (MSB)
     Case 3:19-cv-01120-JAH-MSB Document 45 Filed 06/01/20 PageID.193 Page 2 of 2

1          2.    The parties are to lodge their letter briefs regarding issues to be addressed
2    at the discovery conference, of up to two (2) pages per party, with the Court no later
3    than June 2, 2020, at 8:00 a.m., by sending them to Judge Berg’s efile email address
4    (efile_berg@casd.uscourts.gov).
5          IT IS SO ORDERED.
6    Dated: June 1, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                19cv1120-JAH (MSB)
